Citation Nr: 0118261	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to September 2, 
1999, for a 10 percent disability rating for sinusitis with 
headaches.

2.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from February 1953 until 
February 1955.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.  

The issue of entitlement to an evaluation in excess of 10 
percent for the service-connected sinusitis with headaches 
will be subject to the attached remand.


FINDING OF FACT

The veteran's claim for service connection for sinusitis and 
headaches, which consisted of a statement from the veteran 
and a report from a private physician dated January 25, 1999, 
were received on September 2, 1999.


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
September 2, 1999 for a 10 percent rating for sinusitis with 
headaches have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.151, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance is required in order to comply with the duty to 
assist as mandated by the Veteran's Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran has been 
afforded a VA examination in connection with his claim, and 
has also submitted private medical records in support of his 
contentions.  Service medical records from August 1953 until 
the veteran's separation from service have been obtained and 
associated with the claims file.  Upon submission of a Notice 
of Disagreement, the veteran was issued a Statement of the 
Case that explained the bases for denial and the criteria 
necessary for substantiation of his claims.  The veteran 
originally scheduled a personal hearing relating to his case, 
but canceled that hearing in correspondence of May 2001.  
Finally, the veteran's representative, on behalf of the 
veteran, has submitted a written brief on appeal.  Under 
these circumstances, the Board finds that the VA has 
fulfilled its statutory duty to assist, and that this case is 
ready for appellate review.

This appeal arises out of the veteran's claim that he should 
be granted an earlier effective date for his award of a 10 
percent evaluation for sinusitis, effective September 2, 
1999.  Specifically, the veteran maintains in his October 
2000 Notice of disagreement and December 2000 Substantive 
Appeal that the effective date for the award of a compensable 
evaluation for sinusitis should be January 25, 1999.  In 
support of this contention, the veteran cites to a letter 
from a private physician dated January 25, 1999, which states 
that the veteran suffers from chronic sinusitis.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date the 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the present case, the veteran separated from service in 
February of 1955.  On September 2, 1999, the RO received a 
statement from the veteran, which indicated that while he was 
in service, he suffered a broken nose in two places.  Also 
received on September 2, 1999 was a letter from a private 
physician that stated the veteran suffered from chronic 
sinusitis and headaches.  Taken together, these documents 
were treated by the RO as claims for service connection for 
sinusitis and headaches.  See 38 C.F.R. § 3.155 (2000).  The 
veteran received service connection for noncompensable 
headaches and sinusitis in a January 2000 rating decision, 
and an effective date of September 2, 1999 was assigned to 
both disabilities.  Upon submission of additional evidence in 
November 1999, a rating decision of August 2000 
recharacterized the veteran's separate claims of headaches 
and sinusitis as "sinusitis with headaches" and granted a 
10 percent evaluation for the disability.  The date of the 
original claims for sinusitis and headaches being September 
2, 1999, that date was also assigned to the veteran's 
"sinusitis with headaches" claim.

The veteran basically argues that the effective date of the 
10 percent evaluation for his "sinusitis with headaches" 
should be January 25, 1999.  In support of his contention, 
the veteran urges consideration of a letter from his private 
physician dated January 25, 1999, which states that the 
veteran suffers from chronic sinusitis and headaches.  The 
veteran may well have suffered from this disability prior to 
his claim of September 2, 1999.  However, despite presenting 
medical evidence to that effect, the law is clear that the 
effective date for the award of compensation cannot be made 
effective prior to the date of the original award of service 
connection; in other words, entitlement to compensation 
cannot be awarded prior to the award of service connection.  
Since the veteran and his representative have not requested 
that an earlier effective date be assigned to the award of 
service connection, entitlement to the 10 percent evaluation 
cannot be granted prior to September 2, 1999, the date of 
receipt of his claim.  There can be no earlier effective date 
assigned in this case under current regulations than the 
claim's original receipt date of September 2, 1999.  This 
being the case, the veteran's appeal for an earlier effective 
date for the award of the 10 percent evaluation for sinusitis 
with headaches must be denied.

ORDER

An effective date prior to September 2, 1999 for a 10 percent 
rating for sinusitis with headaches is denied.


REMAND

A preliminary review of the record reveals that in his 
December 2000 Substantive Appeal, the veteran maintained that 
he suffers approximately 40 to 50 sinus attacks per year, 
lasting sometimes as long as 4 to 6 days.  The veteran wrote 
that, on average, these attacks cause him to remain inside 
for 2 to 3 days, taking various medications to alleviate his 
symptoms.  The veteran asserted that this symptomatology 
entitled him to a rating higher than 10 percent.  Of record 
are written statements from Drs. Y. C. and J. C. H., Jr., 
relating to the veteran's sinusitis.  However, the Board 
notes that the treatment records for neither of these 
physicians are contained within the claims file.  The Board 
finds that these records would be of assistance in accurately 
determining the frequency, duration, and severity of the 
veteran's sinusitis.  

As noted in the decision above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law effects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any additional health care 
providers he has seen for treatment of 
his sinusitis since September 2, 1998.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all treatment records of Drs. 
Y. C. and J. C. H., Jr. (at the addresses 
of record), relating to the veteran's 
sinusitis, along with any other medical 
records identified by the veteran that 
have not been previously obtained.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


